       Case 1:19-cv-05226-KPF Document 101 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CASIANO,

                          Plaintiff,

                    v.

CAPT. THEAGRE, NO. 1851;
CORRECTIONAL OFFICER K. LUTON,
NO. 5144; CORRECTIONAL OFFICER                      19 Civ 5226 (KPF)
FOOTS, NO. 5509; CORRECTIONAL
                                                         ORDER
OFFICER M.H. FORM, NO. 4016;
CORRECTIONAL OFFICER RUCKER, NO.
2398; JOHN DOE – CORRECTIONAL
OFFICER, AS YET UNIDENTIFIED; THE
CITY OF NEW YORK; DEPARTMENT OF
CORRECTION,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Defendants Theagere and Foots were required to respond to Plaintiff’s

Amended Complaint on or before April 10, 2020. (Dkt. #71). Defendants

Theagere and Foots have yet to respond to the Amended Complaint. On May 5,

2020, Counsel for Defendants City of New York, Luton, and Rucker requested

that the Court stay Defendants Theagere’s and Foots’s obligations to respond

to the Amended Complaint nunc pro tunc, to allow counsel time to interview

these Defendants for potential representation. (Dkt. #95). This application is

GRANTED. The Court hereby stays Defendants Theagere’s and Foots’s

obligations to respond to the Amended Complaint nunc pro tunc for a period of

thirty days.
       Case 1:19-cv-05226-KPF Document 101 Filed 05/20/20 Page 2 of 2



      The Court also notes that Plaintiff’s First Amended Complaint lists

Correctional Officer M.H. Form, No. 4016, as a Defendant in this matter. (Dkt.

#32). On January 10, 2020, the Court requested that Defendant Form waive

service of summons. (Dkt. #47). On February 10, 2020, Defendant Form’s

waiver of service form was returned to the Court unexecuted. (Dkt. #72). The

Court understands that the New York City Department of Corrections was

unable to identify any individuals matching the name M.H. Form or the

number No. 4016, as provided by Plaintiff. During the May 19, 2020

conference, the parties agreed that, once Defendants’ counsel can return to her

office after the lifting of the current stay-at-home executive order, they would

confer to identify all individuals involved in the altercation described in the

Amended Complaint. At that time, Plaintiff and Defendants’ counsel are

directed to attempt to identify the individual Plaintiff attempted to name in

listing M.H. Form as a defendant.

SO ORDERED.

Dated: May 20, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge


Sent by First Class Mail to:

Anthony Casiano
NYSID: 02010485Z
DIN No. 19A2659
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13024
                                         2
